CSI Equity Fund Class A Shares [Missing Graphic Reference] Prospectus dated December 31, 2009 This prospectus describes the CSI Equity Fund (the "Fund"). The Fund is a separate series of shares offered by The World Funds, Inc. (the "Company").A series fund offers you a choice of investments, with each series having its own investment objective and a separate portfolio. The Fund is authorized to offer two classes of shares, one of which, Class A Shares, is offered by this prospectus. Class A Shares of the Fund are not available to new shareholders.If you were a shareholder prior to January 17, 2008, you may continue to purchase Class A Shares of the Fund.Investor Shares are offered by a separate prospectus. To obtain a prospectus for those shares, please call (800) 527-9525. As with all mutual funds, the U.S. Securities and Exchange Commission has not approved or disapproved these securities or passed upon the accuracy or completeness of this prospectus. It is a criminal offense to suggest otherwise. . TABLE OF CONTENTS PAGE Investment Objective 1 Principal Investment Strategies 1 Principal Risks 1 Investor Profile 2 Performance Information 3 Fees and Expenses 4 More Information about Fund Investments 6 More Information about Risk 6 Disclosure of Portfolio Holdings 7 Management 8 Shareholder Information 9 Purchasing Shares 10 Redeeming Shares 11 Additional Information 13 Distributions and Taxes 15 Distribution Arrangements 16 Financial Highlights 20 For More Information Back Cover INVESTMENT OBJECTIVE The CSI Equity Fund seeks to achieve long-term capital growth. PRINCIPAL INVESTMENT STRATEGIES The Fund seeks to achieve its investment objective by investing in a diversified portfolio consisting primarily of equity securities, such as common stocks and securities convertible into common stocks. Under normal market conditions, the Fund will invest at least 80% of its net assets in equity securities. This investment policy may be changed by the Fund upon 60 days’ prior notice to shareholders.In selecting securities for the Fund, CSI Capital Management, Inc. (the “Adviser”) utilizes both value and growth oriented investment strategies with an emphasis on well-established, large capitalized companies throughout the world, consistent with the Fund's focus on capital preservation. The Fund's assets are invested on a global basis to take advantage of investment opportunities both within and outside the United States. The foreign securities the Fund purchases may be bought directly in their principal markets or may be acquired through the use of sponsored and unsponsored American Depositary Receipts ("ADRs"), Global Depositary Receipts ("GDRs"), European Depositary Receipts ("EDRs") and other types of Depositary Receipts (collectively "Depositary Receipts"), to the extent such Depositary Receipts become available.
